DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1–18 and 20–23, drawn to a compound, oligomer, polymer or dendrimer comprising the compound, formulation comprising the compound, device comprising the compound.
Group II, claim 19, drawn to a method of making the compound.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: a compound represented by one of formula (I), formula (II), formula (III), or formula (VI).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a compound having a propellane structure, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ma et al. US-20160254457-A1 (hereafter "Ma"), as discussed below.
Species A lack unity of invention because even though the inventions of these groups require the technical feature of a propellane structure, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ma et al. US-20160254457-A1 (hereafter "Ma"), as discussed below.
Ma teaches an OLED comprising an anode, a cathode, and an organic layer, disposed between the anode and the cathode, wherein the organic layer comprises a compound of Formula I (¶ [0029], ¶ [0085]) as a host material, a blocking material, or a transporting material (¶ [0093], ¶ [0003]), and further teaches a formulation of the compound of Formula I and a solvent (¶ [0094]).  Ma teaches a device comprising the compound of Formula I has better performance (Abstract, ¶ [0058]).  Ma teaches specific examples of the compound of Formula I including  
    PNG
    media_image1.png
    350
    236
    media_image1.png
    Greyscale
 (page 19), which has a propellane structure
During a telephone conversation with Ashley Pezzner on 04/11/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1–18 and 20–23 and Species A, a compound of formula (I).  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 19 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

After reconsideration of the requirement of election of species set forth above and in an effort to further prosecution, the requirement of election of species ONLY is hereby withdrawn.  The requirement of restriction is maintained and claim 19 remains withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2019 and 09/10/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–18 and 20–23 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US-20160254457-A1 (hereafter "Ma") in view of Brown et al. US-20060063031-A1 (hereafter "Brown").

Regarding claims 1–18 and 21–23, Ma teaches an OLED comprising an anode, a cathode, and an organic layer, disposed between the anode and the cathode, wherein the organic layer comprises a compound of Formula I (¶ [0029], ¶ [0085]) as a host material, a blocking material, or a transporting material (¶ [0093], ¶ [0003]), and further teaches a formulation of the compound of Formula I and a solvent (¶ [0094]).  Ma teaches a device comprising the compound of Formula I has better performance (Abstract, ¶ [0058]).  Ma teaches specific examples of the compound of Formula I including  
    PNG
    media_image1.png
    350
    236
    media_image1.png
    Greyscale
 (page 19).
Ma does not specifically disclose a compound as above with a substituent having the claimed Formula (A) in the place the carbazolyl substituent.  However, Ma teaches substituents of the compound include amino and heteroaryl groups, among others (¶ [0025]).  Additionally, Ma teaches compounds comprising amino group substituents including, for example diphenylamine:
    PNG
    media_image2.png
    370
    359
    media_image2.png
    Greyscale
 (page 13).
Brown teaches that in OLEDs, materials with hole transporting properties may include triarylamines or carbazoles (¶ [0049]). Thus, Brown recognizes triarylamines and carbazoles as similar functional groups.
Therefore, given the general formula and teachings of Ma, and the teachings of Brown, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the carbazolyl group in the compound above with a diphenylamine group, because Brown teaches triarylamines and carbazoles both have hole transporting properties, Ma teaches the substituent may suitably be selected as amino, and Ma teaches exemplary compounds with diphenylamine groups.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a host material, a blocking material, or a transporting material in the device of Ma and possess the benefits of better device performance as taught by Ma.  See MPEP 2143.I.(B).
The modified compound of Ma has the structure 
    PNG
    media_image3.png
    350
    246
    media_image3.png
    Greyscale
.
The device and formulation comprising the modified compound of Ma meet claims 1–18 and 21–23.
The modified compound of Ma is a compound of claimed formula (II) and Formula (II-A-3) wherein:
	Z is in each case CR1;
	Y is not required to be present;
	n is in each case 0;
	R1 is in once case a group of formula (A) and in each remaining case hydrogen and R2 is not required to be present;
	R3 is not required to be present;
	R4 is not required to be present;
	L1 is not required to be present;
	k is 0;
	Ar1 is in each case an aromatic ring system having 6 carbon atoms (a phenyl group);
	Ar2 is not required to be present;
	R5 is not required to be present; and
	R6 is not required to be present.

Regarding claim 20, Ma in view of Brown teaches the modified compound as discussed above with respect to claim 1.
Ma in view of Brown does not specifically teaches an oligomer, polymer, or dendrimer containing the compound.  However, Ma teaches that, in OLEDs, small molecules may be incorporated into polymers, for example as a pendent group on a polymer backbone or as a part of the backbone and small molecules may also serve as the core moiety of a dendrimer, which consists of a series of chemical shells built on the core moiety (¶ [0009])
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to incorporate the modified compound of Ma in view of Brown, which is a small molecule, into a polymer or dendrimer, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tokito et al. US 6,416,887 B1, which is cited on the IDS of 07/31/2019, teaches organic EL element comprising a compound represented by chemical formula (1) (Col. 3, third paragraph) which may be represented by chemical formula (4) (Col. 29) and discloses specific examples including chemical formula (19) 
    PNG
    media_image4.png
    221
    265
    media_image4.png
    Greyscale
 (Col. 46).
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
/E.M.D./Examiner, Art Unit 1786